DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 210-215) and new claims 216-229 in the reply filed on 11/8/2021 is acknowledged.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 210 recites inter alia that “the medical apparatus is configured to enter a warning state if one or more of the following conditions occur:” This recitation raises questions such as what happens if the conditions are not met.  It is suggested to amend the claim to replace the word “if” with “when”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 210- 214, 216-219 and 225-229 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian”) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev”).  
Regarding claims 210, 212 and 216, Aghassian teaches a medical apparatus (e.g. Figs. 1,2,4 [0011], [0027],[0028]) for a patient, comprising: 
an external system (16, 18 Fig.1, i.e. portable charger e.g. 50 Fig. 4) configured to transmit one or more transmission signals, each transmission signal comprising at least power or data (e.g. [0028],[0032],[0033], [0042]); and 
an implantable system  (i.e. IPG, e.g. 14 Fig. 1, 4) configured to receive the one or more transmission signals from the external system (e.g.[0028],[0032],[0033]); 
wherein the external system comprises a first external device (e.g. 50 Fig. 4) comprising: 
at least one external antenna (e.g. 82 Fig 4) configured to transmit a first transmission signal to the implantable system, the first transmission signal comprising at 
wherein the implantable system comprises a first implantable device (e.g. 14 Fig. 4)  comprising: 
at least one implantable antenna (e.g. 84 Fig. 4) configured to receive the first transmission signal from the first external device (e.g. [0043]); 
at least one implantable transmission module  (e.g. 104 Fig. 4)  configured to transmit data to the external system, (e.g. [0045],[0048],[0049], the back telemetry circuit detects charge completion of the battery 88 and modulates the secondary load and  changes the rectifier 86 into a half wave rectifier which results in an increase in V1 at coil 82 which is detected by the charge detection circuitry and the processor receives this V1 and operates the bar charge indicator to indicate that the battery of the IMD is fully charged. Therefore data is transferred back to the external system by varying the secondary load); and 
wherein the medical apparatus is configured to at least one of neuromodulate tissue or record patient information (e.g. [0011] i.e. neurostimulation device and therefore the medical apparatus is configured to neuromodulate tissue), 
and wherein the medical apparatus is configured to enter a warning state if one or more of the following conditions occur: the first implanted device does not reply to the periodic security signal; the first implanted device does not receive the periodic security 
Aghassian does not specifically teach that the wherein the medical apparatus is configured to have a variable load connected to the at least one implantable antenna, wherein data is transmitted by varying the load and wherein the medical apparatus is configured to provide asynchronous transfer of data using amplitude shift keying (ASK) between the external system and the implantable medical device. Yakolev teaches a method and apparatus for efficient communication with implantable medical devices and also teach that it is well known to use an asynchronous modulation scheme such as amplitude shift keying (ASK) to transfer data (e.g. Abstract) to communicate with implantable medical devices and also teaches the use of a variable load connected to the at least one implantable antenna, wherein data is transmitted by varying the load (e.g. Fig. 9, [0042]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aghassian to have a variable load and transmit by varying the load and to provide asynchronous transfer of data between the external system and the implantable medical device as taught by Yakovlev in order to provide the predictable results of having a more efficient way of communication. 
Regarding claim 211, “modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit 
Regarding claim 213, 217 and 218, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit power and data to the implantable system (i.e. the IPG receives programming instructions and power from the external system (e.g. [0033], [0034])). Aghassian teaches that the device may be used to application other than spinal cord stimulators depending upon the target tissue (e.g. [0027]) and therefore they teach that the apparatus is configured to provide configurable transfer of data between or from the external system to the implantable system.  
Regarding claim 214, “modified” Aghassian teaches the invention as claimed and Aghassian teaches the apparatus is configured to provide two-way communication between the first external device and the first implantable device (e.g. 36 Fig 1, [0033], [0034], [0045]).  
Regarding claim 219, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the  depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7,[0013]) and therefore they teach at the data transfer comprises an adjustable parameter such as modulation depth and combinations thereof.  
Regarding claim 222, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7, [0013]) and therefore they teach at the treatment parameter is adjusted based on performance of the first implantable device.  
Regarding claim 225, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the  processor sweeps the freuqncy at different intervals and the depth at which the implantable medical device is implanted is calculated (e.g. [0054],[0055])  and then a calibration routine is performed based on the periodic signals (i.e. additional data points may be added and the pre-calibrated table is stored in memory e.g. [0056]-[0058], Note: the claim does not recite what the steps of the calibration routine are).  
Regarding claim 226, “modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the external charger and the external programmer may be a single device and they teach that the external system is configured to transmit power and data to the implantable system (i.e. the IPG receives programming instructions and power from the external system (e.g. [0033], [0034])) and tehefore they teach that the first external device is configured to adjust a stimulation waveform delivered by the first implantable device.  
Regarding claim 227, “modified” Aghassian teaches the invention as claimed and Aghassian teaches the apparatus is  a neurostimulation device (e.g. [0011])  and is capable of providing  a treatment for medically refractory angina, a movement disorder, pain treatment, cancer pain treatment, chronic critical limb ischemia, complex regional pain syndrome, deep brain stimulation, medically refractory epilepsy, failed back 
Regarding claims 228 and 229, “modified” Aghassian teaches the invention as claimed and Aghassian teaches that the apparatus is configured to provide spinal cord stimulation (e.g. [0011] Fig.2, [0027]), vagus nerve stimulation, gastric stimulation, sacral nerve stimulation, auditory brainstem stimulation, occipital nerve stimulation, peripheral nerve stimulation, or combinations thereof and wherein the stimulation activates nerves, inhibit nerve activity, and/or block propagation of neural signalingPage 4 of 6 (e.g. [0003], [0004],[0030]-[0032]).4823-1328-8702  
Claims 215 and 220-223 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian”) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev”) and further in view of Hill et al (U.S. Patent Application Publication Number: US 2007/0213773 A1, hereinafter “Hill”).  
Regarding claims 215, 220, 221 and 223, “modified” Aghassian teaches the invention as claimed and Aghassian teaches that the apparatus is an SCS system and incorporates by reference U.S. Patent Number : US 6516227 (e.g. [0027],[0028]. However they do not specifically teach that the apparatus comprises closed-loop 
Regarding claim 222, Resp. to Office Action of October 7, 2021“modified” Aghassian teaches the invention as claimed and Aghassian further teaches that the depth at which the implantable medical device is implanted is calculated (e.g. Fig. 7, [0013]) and therefore they teach at the treatment parameter is adjusted based on performance of the first implantable device.  
Claim 224 is rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (U.S. Patent Application Publication Number: US 2010/0137948 A1, hereinafter “Aghassian”) in view of Yakolev (U.S. Patent Application Publication Number: US 2013/0215979 A1, hereinafter “Yakolev”) and further in view of Banna et al (U.S. Patent Application Publication Number: US 2013/0265144 A1, hereinafter “Banna”).  
Regarding claim 224, “modified” Aghassian teaches the invention as claimed except for the first external device comprising a unique ID.  Banna teaches a system and method comrpisisng an implant device and an external device with a unique identifier (e.g. [0054]-[0056]). Therefore it would have been obvious to a person having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792